



Exhibit 10.3

[logo-small.gif]

 

RESTRICTED STOCK AWARD AGREEMENT

2003 LONG-TERM INCENTIVE PLAN

 

1.

Restricted Stock Award. Medtronic, Inc., a Minnesota corporation (the
"Company"), hereby awards to you, the individual named above, the above number
of shares of Common Stock of the Company (the “Restricted Stock”), subject to
the restrictions, limitations, and conditions contained in this Restricted Stock
Award Agreement (this "Agreement") and in the Medtronic, Inc. 2003 Long-Term
Incentive Plan (the "Plan"). In the event of any inconsistency between the terms
of the Agreement and the Plan, the terms of the Plan will govern. Capitalized
terms not defined in this Agreement shall have the meanings ascribed to them in
the Plan.

 

2.

Restricted Stock Period. On the                 anniversary of the grant date
                                                                       , the
shares of Restricted Stock will become yours free of all restrictions provided
that you have been continuously employed by the Company or any Affiliate and all
other conditions and restrictions are met. Until the vesting date, the
Restricted Stock is subject to the restrictions, conditions, and limitations
described in this Agreement and the Plan. In the case of your death, Disability
or Retirement,                                                                
     . Upon termination of your employment for any reason other than death,
Disability or Retirement, any shares of Restricted Stock whose restrictions have
not lapsed will automatically be forfeited in full and canceled by the Company
as of 11:00 p.m. CT (midnight ET) on the date of such termination of employment.
For purposes of this Agreement, the terms “Disability” and “Retirement” shall
have the meanings ascribed to those terms under any retirement plan of the
Company which is qualified under Section 401 of the Code (which currently
provides for retirement on or after age 55, provided you have been employed by
the Company and/or one or more Affiliates for at least ten years, or retirement
on or after age 62), or under any disability or retirement plan of the Company
or any Affiliate applicable to you due to employment by a non-U.S. Affiliate or
employment in a non-U.S. location, or as otherwise determined by the Committee.

 

3.

Change in Control. Upon the occurrence of a Change in Control, all restrictions
with respect to shares of Restricted Stock shall lapse.

 

4.

Forfeitures. If you have received or been entitled to receive payment in cash,
delivery of Common Stock or a combination thereof as a result of this Restricted
Stock award within the period beginning six months prior to termination of your
employment with the Company or any Affiliate and ending when this Restricted
Stock award terminates or is canceled, the Company, in its sole discretion, may
require you to return or forfeit the cash and/or Common Stock received or
receivable with respect to this Restricted Stock, in the event you engage in any
of the following activities:

 

 

a.

performing services for or on behalf of any competitor of, or otherwise
competing with, the Company or any Affiliate within six months of the date of
your termination of employment with the Company or any Affiliate;

 

b.

unauthorized disclosure of material proprietary information of the Company or
any Affiliate;

 

c.

a violation of applicable business ethics policies or business policies of the
Company or any Affiliate; or

 

d.

any other occurrence determined by the Committee.

 

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity but in no
event later than 12 months after your termination of employment with the Company
or any Affiliate. Such right shall be deemed to be exercised upon the Company’s
mailing written notice of such exercise to your most recent home address as
shown on the personnel records of the Company. In addition to requiring
forfeiture as described herein, the Company may exercise its rights under this
Section 4 by terminating this Restricted Stock award.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


If you fail or refuse to forfeit the cash and/or shares of Common Stock demanded
by the Company (adjusted for any events described in Section 11(a) of the Plan),
you shall be liable to the Company for damages equal to the number of shares
demanded times the highest closing price per share of the Common Stock during
the period between the date of termination of your employment with the Company
or any Affiliate and the date of any judgment or award to the Company, together
with all costs and attorneys' fees incurred by the Company to enforce this
provision.

 

5.

Rights of Shareholders. As a recipient of Restricted Stock, you will have the
rights of a shareholder of Common Stock, including the right to receive
dividends and to vote such stock, at the time you are awarded the Restricted
Stock. Shares representing the Restricted Stock will be issued and held in
custody by the Company for you. All rights as a shareholder with respect to the
Restricted Stock will cease, and your Restricted Stock will be forfeited, upon
termination of your rights to such stock as provided in paragraph 2 or 4 above
or pursuant to the provisions of the Plan. Upon such termination, the Restricted
Stock shares shall be canceled by the Company.

 

6.

Restrictive Legend. Each certificate representing shares of the Restricted Stock
will contain a statement substantially as follows:

 

“The shares represented by this certificate are subject to a risk of forfeiture
and other

restrictions, conditions, and limitations, including restrictions on
transferability, as more

particularly described in the Medtronic, Inc. 2003 Long-Term Incentive Plan and
Restricted

Stock Award Agreement covering such shares. Such Plan and Agreement are
available

for inspection at the principal office of Medtronic, Inc.”

 

Failure to include this statement on any of the Restricted Stock certificates
will not invalidate or waive the restrictions, limitations, or conditions
contained in this Agreement and the Plan.

 

7.

Withholding Taxes. You are responsible for any federal, state, local or other
taxes due upon vesting of the Restricted Stock, and you must promptly pay to the
Company any such taxes. The Company and its subsidiaries are authorized to
deduct from any payment to you any taxes required to be withheld with respect to
the Restricted Stock and will withhold a portion of the vested Restricted Stock
to satisfy all or part of the withholding or employment tax requirements. Any
fractional share amount due relating to such tax withholding will be rounded up
to the nearest whole share and the additional amount will be added to your
federal withholding.

 

8.

No Employment Contract. Nothing contained in the Plan or in this Agreement shall
create any right to your continued employment or otherwise affect your status as
an employee at will. You hereby acknowledge that Medtronic and you each have the
right to terminate your employment at any time for any reason or for no reason
at all.

 

9.

Agreement. Your receipt of the Restricted Stock and this Agreement constitutes
your agreement to be bound by the terms and conditions of this Agreement and the
Plan.

 

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from UBS’s Internet website or HROC – Stock
Administration’s intranet website. You may also request written copies by
contacting HROC – Stock Administration at 763.514.1500.

 

HROC – Stock Administration, MS V235

Medtronic, Inc.

3850 Victoria Street North

Shoreview, MN 55126-2978

 

 









--------------------------------------------------------------------------------